Citation Nr: 0117811	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-22 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits in the calculated amount of $403.87.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served in the Selected Reserves, the exact dates 
of his service and character of his discharge are to be 
clarified by this remand.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
October 1998, which denied waiver of recovery of an 
overpayment.  The veteran perfected an appeal of this 
decision, challenging the creation of the debt and the denial 
of his request for a waiver due to financial hardship.

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  In the present case, the veteran was awarded 
eligibility for educational benefits due to his participation 
and agreement to participate in the Selected Reserves for a 
six year term.  The eligibility was contingent upon the 
veteran successfully completing his term in the Selected 
Reserves, with notification that if he was discharged from 
the Reserves for unsatisfactory participation his educational 
eligibility would terminate immediately.  The veteran's 
eligibility was approved on January 24, 1990, for 36 months 
of educational benefit assistance.

An October 1995 computer notation states that the veteran was 
terminated from the Selected Reserves on July 9, 1995 for 
unsatisfactory performance.  This notation is not from the 
Selected Reserves or the United States Department of Defense.  
The veteran's educational benefits were deemed terminated as 
of July 9, 1995, creating an overpayment of $525.67 for the 
period from July 9, 1995 to September 1995.  The veteran's 
eligibility was subsequently determined to extend to July 27, 
1995, which caused his calculated overpayment amount to be 
reduced to $403.87.

In March 1997 the veteran challenged the creation of the debt 
indicating that he had not been terminated from the Selected 
Reserves for unsatisfactory performance, but that he had an 
honorable discharge after completing his 6 years of service.  
In addition, he requested a waiver of the overpayment for 
financial hardship, submitting a Financial Status Report with 
his request.  In October 1998, the Committee on Waivers and 
Compromises denied the veteran's request for a waiver.  In a 
March 1999 the veteran submitted his Notice of Disagreement, 
and indicated that his financial situation had worsened.  He 
also maintained his disagreement with the creation of the 
debt.  

Review of the record suggests that no clarification of the 
veteran's term of service or character of discharge was 
attempted, nor was an updated Financial Status Report 
obtained.  Additionally, there is no indication in the record 
whether Stetson University, where the veteran attended 
classes, was operating on a semester or quarterly basis.  In 
the event that he was not discharged for unsatisfactory 
participation, the latter information is pertinent to a 
determination of the end date of his eligibility for 
educational benefits.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The Atlanta Education Center should 
contact the veteran and obtain the 
necessary contact information about his 
Selected Reserves unit.  They should then 
contact the veteran's former unit, or 
other appropriate entity, and obtain 
clarification of the dates of the 
veteran's six year obligation in the 
Selected Reserves, as well as 
confirmation of his character of 
discharge.  Specifically, they should 
obtain documentation of his date of 
discharge and whether or not he was 
discharged for unsatisfactory 
participation.  

2.  The Atlanta Education Center should 
obtain documentation as to whether 
Stetson University in Deland, Florida, 
operated on a semester or quarter system 
in 1995, and the dates of their semesters 
or quarters.

3.  The veteran should be contacted and 
requested to submit an updated Financial 
Status Report, VA Form 20-5655, 
reflecting his current financial 
situation.

4.  After the development requested above 
has been completed to the extent 
possible, the Atlanta Education Center 
should again review the record and 
consider all the additional evidence.  If 
any benefit sought, for which an appeal 
has been perfected, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




